Citation Nr: 1536961	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-29 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to July 1960.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A hearing was held before the undersigned Veterans Law Judge at the RO in June 2014.  A transcript of the hearing is of record.  

The Board remanded the case for further development in July 2014 and February 2015.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records considered by the Agency of Original Jurisdiction (AOJ), as well as the Board hearing transcript.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during service or within one year of separation and is not otherwise related to service.

2.  The Veteran's tinnitus did not manifest during service or within one year of separation and is not otherwise related to service.
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor is sensorineural hearing loss presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in active service, nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in July 2009, prior to the initial decision on the claims.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claims and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  See, e.g., August 2014 AOJ letter (requesting Veteran identify and provide authorization forms for any additional health care providers for claimed disorders).  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing.

The Veteran was afforded a VA examination in December 2009 in connection with his claims, and clarifying opinions were obtained in September 2014 and April 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report and opinions, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in June 2014.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In addition, the AOJ has completed the development directed in prior remands.  IN this regard, updated VA treatment records were obtained, a request to identify and provide authorization forms for any non-VA treatment was sent, clarifying VA medical opinions were obtained, and the December 2014 supplemental statement of the case was resent to the Veteran's confirmed mailing address in response to the Board's July 2014 and February 2015 remands.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the July 2014 and February 2015 remand directives.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) and Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In this case, based on the date of the Veteran's service separation examination, there is an assumption that the testing method was ASA units; these results have been converted to ISO-ANSI units in this decision to facilitate data comparison.  The remainder of the audiometric testing of record was conducted after November 1967.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for bilateral hearing loss and tinnitus.

The Veteran's service treatment records include a June 1956 entrance examination where his ears and drums were found to be normal, and hearing was measured as 15/15 in each ear on whispered voice testing.  The service treatment records do not document any complaints, treatment, or diagnosis of hearing loss or tinnitus.  On the July 1960 separation examination, the Veteran's ears and drums were again found to be normal.  On audiological evaluation, puretone thresholds, in decibels (converted to ISO-ANSI units), were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
0
LEFT
10
15
5
20
10

The Board acknowledges the Veteran's statements that his separation examination shows hearing loss.  See, e.g., June 2010 notice of disagreement; October 2012 substantive appeal.  In this case, however, the Board finds that diagnoses of sensorineural hearing loss and tinnitus were not shown in service.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  The service treatment records do not suggest that the Veteran had hearing loss or tinnitus during service, and the Veteran's ears and drums were normal at the time of separation.  Indeed, he denied a history of ear trouble and running ears on the entrance and separation examinations.  He also testified that he did not notice any noise or ringing in his ears while he was in service.  See Bd. Hrg. Tr. at 4.  In addition, the December 2009/September 2014/April 2015 VA examiner stated that the audiometric measurements on the service separation examination indicated that the Veteran's hearing was well within normal limits, even when converted from ASA to ISO-ANSI units.  See April 2015 clarifying opinion; see also Hensley, supra.  Therefore, chronicity is not established in service.  Moreover, the record contains no indication that hearing loss or tinnitus manifested to a compensable degree within one year of the Veteran's military service.

In addition, the Veteran has attributed his current hearing loss and tinnitus to in-service noise exposure which started a progressive process thereafter.  See Bd. Hrg. Tr. at 5.  To the extent he alleges that his hearing loss and tinnitus began in service and continued thereafter, this allegation is inconsistent with the contemporaneous record, as discussed above.  In the July 2009 claim, the Veteran left the section requesting the date for the reported onset of these disorders blank, while filling in the dates for other claimed disorders.  During the December 2009 VA examination, the Veteran reported a chief complaint of hearing loss over the last ten years.  He also testified that he first really noticed the hearing problems after his wife died in 1997; he could not recall when his wife first started complaining about his hearing problems.  See Bd. Hrg. Tr. at 5-6.  Based on the foregoing, the Board finds that the evidence weighs against a finding of continuity of symptomatology in this case.

Nevertheless, the absence of in-service evidence of hearing loss disability is not fatal to the Veteran's claim.  38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, service connection may be granted for tinnitus diagnosed post-service upon the showing of a link between the current disorder and in-service noise exposure, including hearing loss related to such noise exposure.  In this case, however, the weight of the evidence of record does not link any current hearing loss or tinnitus to the Veteran's military service.

The Veteran has contended that he incurred bilateral hearing loss and tinnitus from exposure to excessive noise during his military service from his duties as an aircraft mechanic.  He has indicated that he was also exposed to noise in his post-service employment at a plywood mill, but has stated that the in-service aircraft engine noise was more significant.  He has also clarified that he was provided with hearing protection both during service and while working at the plywood mill.  See, e.g., December 2009 VA examination report; June 2014 Bd. Hrg. Tr. at 2-6.

The service records show that the Veteran's military occupation specialty was aircraft mechanic.  See DD Form 214.  On review, the Veteran's competent and credible reports of in-service noise exposure are consistent with the circumstances of his service and constitute an in-service event.  See 38 U.S.C.A. § 1154.  In addition, the Veteran has a current diagnosis of bilateral hearing loss which meets the requirements of 38 C.F.R. § 3.385 and a current diagnosis of tinnitus.  See, e.g., December 2009 VA examination (hearing loss) and Bd. Hrg. Tr. at 4-5 (Veteran explained that he has current tinnitus that is intermittent in nature); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that tinnitus is a type of disorder capable of lay observation and description).  Thus, the dispositive issue is whether there is a relationship between his current hearing loss and tinnitus and in-service noise exposure.


The Veteran's complaints of hearing loss and subsequent treatment are documented in the VA treatment records beginning in October 2007 (when he established care with VA), which was 47 years after service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board emphasizes that this is not a case solely involving the absence of contemporaneous medical evidence, but rather involves affirmative evidence consisting of normal clinical findings at separation followed by a time gap of many years.

In addition, there are several medical opinions of record pertaining to the Veteran's claims from the same VA examiner.  In the December 2009 VA examination report, the VA examiner determined that the Veteran's hearing loss and tinnitus were not caused by or a result of his military service.  In so finding, the examiner noted that the Veteran's hearing was well within normal limits at separation, with no complaints of hearing loss or tinnitus during service.  She also noted that the Veteran had a lengthy civilian career of excessive noise working in a plywood mill.

In a September 2014 clarifying opinion, the VA examiner determined that it was less likely than not that the Veteran's hearing loss and tinnitus were incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, she indicated that, as the Veteran had no hearing loss or degradation of hearing in service, there was no nexus for service connection.  She noted that the Veteran's civilian career in a plywood mill had a high probability of excessive noise.  The examiner did consider the Veteran's clarifying statement that he was provided with hearing protection both during service as an aircraft mechanic and in his post-service employment at a plywood mill, as well as his report of current, intermittent tinnitus, in providing this clarifying opinion.

The case was remanded in February 2015 for the examiner to provide an additional opinion because the previous opinion was largely based on a lack of in-service hearing loss.  In an April 2015 clarifying opinion, the VA examiner again determined that it was less likely than not that the Veteran's hearing loss and tinnitus were incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, she provided a substantially similar explanation to that in the previous opinions regarding the lack of in-service complaints and degradation of hearing in service, as well as the use of hearing protection and the nature of the Veteran's post-service employment.  However, the examiner added that the onset of tinnitus was not documented in the service or VA treatment records and could not be determined, but was most likely related to his current hearing loss.  In addition, the VA examiner cited to a 2006 report from the Institute of Medicine on hearing loss and tinnitus related to noise and military service to support the finding of a lack of in-service complaints and objective findings.  This report concluded that it was unlikely that permanent noise-induced hearing loss would develop much later in one's lifetime after the cessation of that noise exposure.

These opinions, when taken together, address the question of whether the Veteran's current bilateral hearing loss and tinnitus are related to service and weigh against the claims.  The examiner performed a thorough review of the evidence in the claims file, including the Veteran's treatment records and contentions.  In reading the examination and opinions as a whole and in the context of the evidence of record, the Board finds that the examiner's determinations, which address the central medical issues in this case, were based on an analysis of the evidence and current medical understanding, and are therefore entitled to probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

Moreover, there is no contrary medical opinion of record as to the nature of the Veteran's current bilateral hearing loss and tinnitus.  The remainder of the medical evidence does not suggest a link between the Veteran's hearing loss and tinnitus and service.  Indeed, the Veteran testified that his VA doctors have been focused on helping him with his hearing problems and have not talked to him about what caused them.  See Bd. Hrg. Tr. at 7.  In addition, the VA treatment records show a diagnosis of presbycusis, which is age-related hearing loss; these records also note the Veteran's military noise exposure history.  See July 2012 and July 2013 VA treatment records.  The record does not reflect, nor does the Veteran contend, that his bilateral hearing loss and tinnitus may be related to any other injury, disease, or event in service other than noise exposure.  

The Board has considered the statements of the Veteran and his representative.  However, the Board finds that the VA examiner's opinions are more probative, as they were provided by a medical professional with knowledge, training, and expertise and are supported by a complete rationale based on such knowledge.  She also reviewed the claims file and considered the Veteran's reported history and lay statements.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


